Citation Nr: 1130535	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  10-31 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and S.J.




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from June 1966 to February 1970.  The Veteran died in May 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Boise, Idaho VARO.  In July 2011, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.


FINDINGS OF FACT

1.  An amended death certificate shows that the immediate cause of the Veteran's death was colon cancer metastasized to the lungs; diabetes mellitus, coronary artery disease, and myocardial infarction are listed as other significant conditions contributing to death but not resulting in the underlying cause of death.

2.  The Veteran had established service connection for: coronary artery disease status post myocardial infarction and stents, rated 60 percent, and diabetes mellitus type II with erectile dysfunction, mild diabetic retinopathy, and mild cataracts, rated 20 percent; the combined rating was 70 percent, and the Veteran was also awarded a total disability rating based on individual unemployability (TDIU). 

3.  It is reasonably shown that the Veteran's service-connected coronary artery disease and diabetes mellitus contributed to cause his death.

CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the appellant's claim, there is no reason to belabor the impact of the VCAA on this matter.

Legal Criteria, Factual Background, and Analysis

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

An amended death certificate, dated May 27, 2009, cited the cause of death as lung metastases due to colon carcinoma, with other significant conditions contributing to death including diabetes mellitus, coronary artery disease, and myocardial infarction. 

The Veteran had established service connection for coronary artery disease status post myocardial infarction and stents, rated 60 percent, and diabetes mellitus type II with erectile dysfunction, mild diabetic retinopathy, and mild cataracts, rated 20 percent, for a combined schedular rating of 70 percent.  Notably, he was also assigned a TDIU rating based on these two disabilities. 

The Veteran's colon cancer was diagnosed in 2004.  It was first treated surgically, followed by chemotherapy, which was stopped in the fall of 2006 when he began having severe reactions; medications were then administered to treat the cancer, but these also produced severe reactions.

VA treatment records show that metastatic spread of colorectal cancer to the lungs was first noted (by CT scan) in March 2009.  It was noted that the Veteran was "holding" chemotherapy since the previous November; the impressions also included chronic renal failure, pancytopenia, diabetes mellitus type 2, hyponatremia, and thrombocytopenia.  He was on room air with an oxygen saturation of 86 percent, and he had abnormal lung sounds and wheezing in the right upper lobe.  His cardiovascular findings were within normal limits.  In April 2009, home hospice care was initiated with Hospice of North Idaho.

Private treatment records from Hospice of North Idaho from April 2009 to May 2009 note diminished breath sounds, diminished endurance, fatigue, dyspnea on exertion, shallow respirations, oxygen dependence, weakness, tachycardia, and severe pitting edema to the ankle and calf.  The diagnoses included unspecified malignant neoplasm to the colon and secondary malignant neoplasms to the liver and lung.  The Veteran was on oxygen at 6 liters per minute.  

Private treatment records from Kootenai Medical Center include a February 2009 chest X-ray revealing right middle lobe infiltrates compatible with pneumonia and focal patchy infiltrates in the left lung base; he was assessed with pneumonia, new renal insufficiency, ongoing anemia, and history of colon cancer with temporarily postponed chemotherapy due to cough.  They also chronicle the Veteran's terminal treatment, when he was hospitalized (due to terminal agitation) on the day prior to his death.  His past medical history was noted to include colon cancer since 2004 with a history of partial colectomy, chemotherapy and radiation with metastases to the liver, mediastinum and lung; history of esophageal varices without bleed; history of coronary artery disease with hypertension; history of myocardial infarction; history of carotid stenosis; history of hypothyroidism; history of anemia; and history of peptic ulcer disease.  He was noted to be in rapid decline and in need of an intravenous form of sedative for comfort.  He had dyspnea on minimal exertion, requiring increased oxygen, but with no overt signs of congestive heart failure.  Oxygen was initiated on admission; the treating physician noted that the oxygen would only serve as a death prolonging intervention as opposed to a comfort intervention, and the Veteran was weaned to room air as he became less conscious.  The final diagnoses included terminal agitation and delirium, anxiety, abdominal pain, colon cancer with lung and liver metastases, and hypoxia.

In an undated VA records review and opinion, a VA nurse practitioner stated that the Veteran died of colon cancer which had metastasized to the lungs and liver; she opined that the lung metastases were the main cause of death, because the Veteran had difficulty breathing at the end and Kootenai Medical Center "appears to have placed him on room oxygen to allow him to pass".  She opined that the primary cause of death was colon cancer and undisputed.  The VA nurse practitioner noted that VA has a specific definition of "contributing cause".  She opined that the Veteran's cause of death "was not a service connected problem" and that his diabetes and coronary artery disease were not contributory causes of death.  She explained that diabetes can affect many areas of the body and is now believed to be a contributory factor of the dysmetabolic syndrome but stated that the colon, lung, and liver are not considered part of the syndrome; she opined that hence, diabetes and coronary artery disease would not be considered a contributory cause of death.  She noted that the private treatment records speak only of the effects of the lungs and the Veteran's difficulty breathing.  She concluded that the service-connected diabetes and coronary artery disease did not contribute substantially or materially or combine to cause the Veteran's death, and did not aid or lend assistance to the production of his death.  She opined that the removal of added oxygen to room oxygen aided and lent assistance to the production of the Veteran's death, finding "no other causal connection".

In a January 2010 medical opinion letter from Hospice of North Idaho, Dr. "M." noted that the Veteran's death certificate appropriately defined his death as due to colon cancer.  However, Dr. M. opined that "there is little doubt that [the Veteran] declined at a faster rate due to his known history of ischemic heart disease with a past history of a myocardial infarction".  Dr. M. added that the Veteran's type 2 diabetes contributed to his decline in cardiac function as well, and opined that "these conditions severely limited his cardiac reserve, which was already taxed by his cancer, thus hastened his death".  Dr. M. stated, "The interpretation that the discontinuation of his supplemental oxygen was the 'greatest aid or assistance' in [the Veteran's] death is a common misconception regarding the efficacy of oxygen at the end of life.  The medical literature has shown that supplemental oxygen has little to no effect on patients dying from conditions that do not have an underlying primary respiratory cause."  Dr. M. opined that it would be more appropriate to state that the Veteran's oxygen was terminated because it was a futile medical intervention that could have been prolonging the dying process.  Dr. M. opined based on a review of the records that "a more reflective course to death would have been cardiac failure, secondary to ischemic heart disease, secondary to atherosclerosis with the underlying cause due to colon cancer, with contributing factors of type 2 diabetes and status post myocardial infarction".

The RO requested a further VA records review and medical opinion in response to Dr. M.'s private opinion.  In an October 2010 VA opinion, a VA nurse practitioner opined that the evidence "shows very strongly that the colon cancer spreading through [the Veteran's] body into his liver and lungs is very specifically the cause of his death".  The VA nurse practitioner noted that the Veteran decided to stop chemotherapy due to side effects and the increasing metastases showing in his liver and lungs.  She noted that a January 2009 echocardiogram showed inferior wall hypokinesia with basal akinesia associated with an overall left ventricular ejection fraction of 50 percent, mild aortic valve sclerosis without stenosis, and trivial mitral valve regurgitation, and opined that the heart did not contribute greatly and the diabetes was within good control according to the records.  She noted Dr. M.'s opinion and opined that the Veteran's health declined due to stopping chemotherapy, stopping oxygen, and the increasing colon cancer mets spreading into his liver and lungs.  She opined that Dr. M.'s statement regarding the discontinuation of oxygen not contributing to death was untrue, opining that "the Veteran did have an underlying primary respiratory cause and that is the lung cancer".  She noted that a March 2009 X-ray showed a 1.8 by 2.3 centimeter nodular density in the Veteran's left lower lobe favoring metastatic disease, and an April 2009 X-ray showed worsening in the middle lobes and both lower lobes.  She noted that a biopsy was positive for cytologically malignant cells consistent with metastasis, colorectal cells, and adenocarcinoma, and noted that the Veteran stopped chemotherapy on April 22, 2009.  She concluded that the Veteran's service-connected diabetes and coronary artery disease did not contribute substantially and materially to the his death, opining that they "could have added minorly but substantially".  She opined that the disabilities would have combined with the cancer as it spread, and it was "a mere speculation issue" whether they would combine with the colon cancer to cause his death.  She opined that it was also a mere speculation issue whether the disabilities would aid or lend assistance to the production of death, because as the cancer spread, they could have aided or lent assistance to death just as they combined with the cancer as it spread.

The RO decided that a VA physician's opinion was required, as the private opinion submitted was by a physician.  In a December 2010 opinion based on records review, a VA physician opined that the Veteran's service connected diabetes and coronary artery disease did not contribute substantially and materially to his death, did not combine with the colon cancer to cause his death, and did not aid or lend assistance to the production of his death.  The physician explained that the results of a 2003 treadmill thallium and echocardiogram showed that the Veteran had minimal ischemia, no segmental wall motion abnormalities, and an ejection fraction between 50 percent and 57 percent; the results of a 2004 cardiac cath showed no significant coronary artery disease; and the results of a 2005 Myocardium Perfusion Scan showed an ejection fraction of 50 percent.  The VA physician cited these findings to counter Dr. M.'s opinion that the Veteran's severely limited cardiac reserve hastened his death.  The VA physician also noted that the Veteran was not taking any cardiac medications, noting that he was "chronically anemic, running hemoglobins around 8 g/dL and hematocrits in the 25 percent range"; the VA physician opined that even though the anemia contributed far more to the Veteran's hypoxemia in his "waning moments" than cardiac issues, it did not cause, contribute to, or hasten the Veteran's death.  The VA examiner noted that the Veteran had colon cancer which metastasized to his liver and to his lungs, and the lung metastasis caused a large pleural effusion, widened the mediastinum, and caused patchy infiltrates which were thought not to be infectious but related either to the lymphangitic spread of the cancer or post obstructive from the mediastinal tumor.  The reviewing VA physician opined that the Veteran's cancer was the cause of his death, and his service-connected conditions were insignificant in any causation, contribution, or lending aid or hastening his death.

Following the RO's most recent readjudication of the claim in a December 2010 supplemental statement of the case (SSOC), the appellant submitted additional evidence (without a waiver of RO consideration), consisting of a May 6, 2009 record of non-emergency transfer from the Veteran's home to Kootenai Medical Center for terminal care, a duplicate copy of Dr. M.'s January 2010 opinion, and a lay statement by the appellant.  Since this evidence includes no new medical evidence regarding the cause of the Veteran's death, and because the claim is being granted, referral of this matter for RO initial consideration is unnecessary.

At the July 2011 videoconference Board hearing, the appellant testified that the Veteran's diabetes was never well controlled since its diagnosis in 2002.  She testified that he had to have stents implanted for his heart disease and to take nitroglycerin following a heart attack.  She described an incident in March 2009 when he fell unconscious due to very low blood sugar.  A witness, S.J., who was the Veteran's care-giver, testified that she stayed with the Veteran during the day for the last six months of his life while the appellant went to work; she testified that six days before the Veteran's death, she was instructed to stop helping him take insulin, because his diabetes was too unstable and insulin was no longer effective.  

The appellant claims, in essence, that the Veteran's service-connected coronary artery disease status post myocardial infarction and stents, and his diabetes mellitus type II with complications, contributed to his death.  The medical opinions in this matter are conflicting.  The Board also notes that in part (in the matter of whether the service connected disabilities combined with his cancer to cause his death) the October 2010 VA nurse practitioner's opinion is a non-opinion, as it concedes that "the two [service-connected disabilities] would have combined with the cancer as the cancer spread", but then goes on to say that that matter is speculative.  Furthermore, her opinion that the Veteran's coronary artery disease did not contribute to cause the Veteran's death is not unequivocal, as she concedes that it "could have added 'minorly'".  

The Board notes that both the VA nurse practitioner's opinions and the VA physician's opinion against the appellant's claim focus extensively on the impact of the Veteran's heart disease being a contributory cause, citing to clinical data that weigh against the heart disease being a significant factor; they also discuss the legal guidelines as to when a service connected disability should be considered a contributory cause.  Their explanations of rationale are very thorough and as to the impact of the Veteran's heart disease as a contributory cause of death (with their citations to supporting clinical data) would, of themselves, merit greater probative value than the private physician's statement in support of the appellant's  claim.  However, neither addresses 38 C.F.R. § 3.312(c)(3), which provides that "where the service connected condition affects vital organs  . . . and is evaluated as 100 percent disabling, debilitation may be assumed."  Notably, the Veteran's service connected disabilities affect the heart and pancreas, both indisputably vital organs "distinguished from muscular or skeletal functions".  Based on these two disabilities, the Veteran had been assigned a TDIU (i.e., 100 %) rating for approximately 5 years before he died.  Consequently, debilitation causing the Veteran to be "materially less capable of resisting the effects" of his (primary and nonservice-connected cause of death) metastasizing colon cancer is assumed.  The Board also finds noteworthy the Veteran's home hospice care-giver's and the appellant's testimony (which the Board finds to be forthright and credible) to the effect that his diabetes had progressed to the extent that insulin had no effect.  The opinions against the Veteran's claim do not adequately explain how an uncontrolled diabetes would not have combined with the nonservice-connected cancer to cause death.  On this point, because it is supported by competent lay evidence of the lay-observable (although the Board assumes that the home hospice care-giver had some medical training) effects of the Veteran's diabetes, the Board finds the private physician's opinion (although without detailed explanation) more probative.

In summary, the Board finds that the evidence reasonably establishes that the Veteran's service-connected disabilities, coronary artery disease and diabetes, had debilitating effects that rendered him less capable of resisting the effects of the nonservice-connected cancer that was the primary cause of his death, and thus contributed to cause his death.  Consequently, service connection for the cause of the Veteran's death is warranted.


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


